EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2019/087986, filed on 05/22/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Kantharia on 08/19/2022.

The application has been amended as follows: 
1. (Currently Amended) A method of processing video data, comprising: 
determining, at a sub-block level of a current video block comprising multiple sub- blocks, that a first coding mode is applied to a first sub-block of the multiple sub-blocks, wherein the first coding mode is a transform skip mode, wherein, for an encoding operation, the first coding mode does not apply a transform operation, or for a decoding operation, the first coding mode does not apply an inverse transform operation, and wherein the current video block is a coding unit, wherein the multiple sub-blocks are smaller in size than the coding unit; and 
performing, based on the determining, a conversion between the current video block of a video and the bitstream of the video, wherein that the first coding mode is applied to the first sub-block is determined at least based on a size of the first sub-block and a first allowed maximum size for the first coding mode, wherein a single second syntax element that indicates the first allowed maximum size is included in the bitstream which is also used for controlling usage of a block differential pulse coding mode for a video block of a video region which also includes the current video block, and 
wherein in the block differential pulse coding mode, differences between quantized residuals derived with an intra prediction mode of the video block and predictions of the quantized residuals are included in the bitstream.  
7. (Currently Amended) The method of claim 1, wherein a third syntax element that indicates on/off control for the block differential pulse coding mode is included at a sequence parameter set (SPS) level of the bitstream under the conditional check of whether the first coding mode is allowed.  
11. (Currently Amended) An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: 
determine, at a sub-block level of a current video block comprising multiple sub- blocks, that a first coding mode is applied to a first sub-block of the multiple sub-blocks, wherein the first coding mode is a transform skip mode, wherein, for an encoding operation, 157048516.1Inventor Li ZHANG et al.Docket No.: 130408-8643.US00 Appl. No. : 17/529,533 Filed : November 18, 2021 Page: 4 of 12 
the first coding mode does not apply a transform operation, or for a decoding operation, the first coding mode does not apply an inverse transform operation, and wherein the current video block is a coding unit, wherein the multiple sub-blocks are smaller in size than the coding unit; and 
perform, based on the determining, a conversion between the current video block of a video and the bitstream of the video, wherein that the first coding mode is applied to the first sub-block is determined at least based on a size of the first sub-block and a first allowed maximum size for the first coding mode, wherein a single second syntax element that indicates the first allowed maximum size is included in the bitstream which is also used for controlling usage of a block differential pulse coding mode for a video block of a video region which also includes the current video block, and wherein in the block differential pulse coding mode, differences between quantized residuals derived with an intra prediction mode of the video block and predictions of the quantized residuals are included in the bitstream.  
16. (Currently Amended) The apparatus of claim 11, wherein a third syntax element that indicates on/off control for the block differential pulse coding mode is included at a sequence parameter set (SPS) level of the bitstream under the conditional check of whether the first coding mode is allowed.  
17. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that cause a processor to: 
determine, at a sub-block level of a current video block comprising multiple sub- blocks, that a first coding mode is applied to a first sub-block of the multiple sub-blocks, wherein the first coding mode is a transform skip mode, wherein, for an encoding operation, the first coding mode does not apply a transform operation, or for a decoding operation, the first coding mode does not apply an inverse transform operation, and wherein the current video block is a coding unit, wherein the multiple sub-blocks are smaller in size than the coding unit; and 
perform, based on the determining, a conversion between the current video block of a video and the bitstream of the video, wherein that the first coding mode is applied to the first sub-block is determined at least based on a size of the first sub-block and a first allowed maximum size for the first coding mode, wherein a single second syntax element that indicates the first allowed maximum size for the first coding mode is included in the bitstream which is also used for controlling usage of a block differential pulse coding mode for a video block of a video region which also includes the current video block, and wherein in the block differential pulse coding mode, differences between quantized residuals derived with an intra prediction mode of the video block and predictions of the quantized residuals are included in the bitstream.  
19. (Currently Amended) A method for storing a bitstream of a video, comprising: 
determining, at a sub-block level of a current video block of the video comprising multiple sub-blocks, that a first coding mode is applied to a first sub-block of the multiple sub- blocks, wherein the first coding mode is a transform skip mode, wherein, for an encoding operation, the first coding mode does not apply a transform operation, or for a decoding operation, the first coding mode does not apply an inverse transform operation, and wherein the current video block is a coding unit, wherein the multiple sub-blocks are smaller in size than the coding unit; and 
generating the bitstream based on the determining; 
storing the bitstream in a non-transitory computer-readable recoding medium; 
wherein that the first coding mode is applied to the first sub-block is determined at least based on a size of the first sub-block and a first allowed maximum size for the first coding mode, wherein a single second syntax element that indicates the first allowed maximum size for the first coding mode is included in the bitstream which is also used for controlling usage of a block differential pulse coding mode for a video block of a video region which also includes the current video block, and wherein in the block differential pulse coding mode, differences between quantized residuals derived with an intra prediction mode of the video block and predictions of the quantized residuals are included in the bitstream.  
21. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein a third syntax element that indicates on/off control for the block differential pulse coding mode is included at a sequence parameter set (SPS) level of the bitstream under the conditional check of whether the first coding mode is allowed.  
22. (Currently Amended) The method of claim 19, wherein a third syntax element that indicates on/off control for the block differential pulse coding mode is included at a sequence parameter set (SPS) level of the bitstream under the conditional check of whether the first coding mode is allowed.

	Allowable Subject Matter
Claims 1, 3, 5, 7-11, 13, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not disclose “determining, at a sub-block level of a current video block comprising multiple sub- blocks, that a first coding mode is applied to a first sub-block of the multiple sub-blocks, wherein the first coding mode is a transform skip mode…performing, based on the determining, a conversion between the current video block of a video and the bitstream of the video, wherein that the first coding mode is applied to the first sub-block is determined at least based on a size of the first sub-block and a first allowed maximum size for the first coding mode, wherein a single second syntax element that indicates the first allowed maximum size is included in the bitstream which is also used for controlling usage of a block differential pulse coding mode for a video block of a video region.” Although transform skip mode and BDPCM were known in the art at the time the invention was filed, using the allowed maximum size of the transform skip mode for the BDPCM is considered novel and patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487